UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
DARREN LAMONT KEYS,                 )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )                Civil Action No. 08-0726 (ESH/AK)
                                    )
DEPARTMENT OF HOMELAND              )
SECURITY, et al.,                   )
                                    )
                  Defendants.       )
____________________________________)

                       ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Pursuant to Local Civil Rule 72.3, this Court referred this matter to Magistrate Judge

Alan Kay for report and recommendation. Magistrate Judge Kay issued a Report and

Recommendation on February 13, 2009.

       Under Local Civil Rule 72.3(b), parties may file objections within ten days of service of a

magistrate judge’s Report. A party’s failure to file a timely objection may waive appellate

review of a district court order adopting the Report and Recommendation. See LCvR 72.3(b).

       In this case, the Court concurs with the recommendations contained in the magistrate

judge’s Report. Since no party has filed any objections within the prescribed time period, it is

this 10th day of March, 2009, hereby

       ORDERED that the Magistrate Judge’s Report and Recommendation of February 13,

2009, is ADOPTED IN FULL; and it is

       FURTHER ORDERED that defendants’ motion for summary judgment [Dkt. # 18] is

GRANTED for the reasons stated in the Report and Recommendation; and it is

       FURTHER ORDERED that this case is DISMISSED WITH PREJUDICE.
      SO ORDERED.


                                                  /s/
                                    ELLEN SEGAL HUVELLE
                                    United States District Judge

Dated: March 10, 2009



cc: Magistrate Judge Alan Kay




                                2